Citation Nr: 0935157	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-23 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran served on active duty from June 1946 to March 
1947, April 1948 to July 1952, October 1953 to October 1956, 
and July 1958 to January 1972.  He died on August [redacted], 2007.  
The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2008 rating decision, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2007; the amended death 
certificate lists the immediate cause of death as spontaneous 
parenchymal hemorrhage as a consequence of natural causes; 
other significant conditions contributing to his death, but 
not resulting in the underlying cause of death include 
Coumadin therapy for anti-coagulation.

2.  At the time of the Veteran's death, he was in receipt of 
a total (100 percent) rating for compensation purposes, 
including based on individual unemployability, from July 1, 
1999, due to his service-connected intervertebral disc 
syndrome with sciatic neuritis of the lumbar spine; 
nephropathy associated with Type-II diabetes mellitus; 
adenocarcinoma of the prostate; right and left lower 
extremity neuropathy; tinnitus; Type-II diabetes mellitus; 
coronary artery disease; defective hearing; and erectile 
dysfunction.  

3.  The competent evidence does not establish that service-
connected disability was either the principal or a 
contributory cause of the Veteran's death.

4.  The Veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in January 
1972 for a period of not less than 5 years immediately 
preceding his death.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 
(2008).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board observes that in Hupp v. Nicholson, 21 Vet App 342 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) expanded the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements for a DIC claim.  In Hupp, the 
Court held that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found in Hupp 
that the content of the section 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the Court 
held in Hupp that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted.  

October 2007 and December 2008 letters from the agency of 
original jurisdiction (AOJ) to the appellant informed her of 
what evidence was required to substantiate a claim of 
entitlement to service connection for the cause of the 
Veteran's death and the evidence required to substantiate her 
claim of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318.  These letters also informed her of her and 
VA's respective duties for obtaining evidence.  Likewise, the 
December 2008 letter informed her of the disabilities for 
which service connection had been established during the 
Veteran's lifetime.

The VCAA notice letters failed to discuss the law pertaining 
to the assignment of an effective date in compliance with 
Dingess/Hartman.  The Board finds that this omission was not 
prejudicial because the preponderance of the evidence is 
against the claims adjudicated on the merits herein, and no 
effective date will be assigned.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the claimant has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the claimant).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant received a VCAA notice letter prior 
to the RO's adjudication of her claims and the issuance of 
the January 2008 rating decision.  Although additional VCAA 
notice, including consistent with Hupp, was provided 
thereafter, in December 2008, the Veteran was not prejudiced 
in this regard as the case was readjudicated thereafter.

The appellant been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and opinion.  Additionally, 
the claims file contains the appellant's own statements in 
support of her claims.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  

A VA medical opinion was obtained with respect to the issue 
on appeal in February 2008.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the above VA medical opinion is adequate.  The report of 
the February 2008 opinion explicitly indicates that the 
Veteran's claims file was reviewed and that the reported 
medical history considered by this examiner was consistent 
with that contained in the claims folder.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
providing an adequate VA opinion with respect to an issue on 
appeal has been met.  See 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection for the Cause of the Veteran's Death

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic conditions will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

DIC Pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22. 

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) the VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 38 
U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22(b). Also, "rated 
by VA as totally disabling" includes total disability ratings 
based on unemployability.  38 C.F.R. § 3.22(c).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court initially found that a surviving spouse 
could attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant was required to set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. 
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  (This change in regulation has no effect on the 
appellant's claim.)  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.



Analysis

Service Connection for the Cause of the Veteran's Death

At the time of the Veteran's death, the Veteran was service-
connected for: intervertebral disc syndrome of the lumbar 
spine with sciatic neuritis, rated as 60 percent disabling; 
nephropathy associated with Type-II diabetes mellitus, rated 
as 60 percent disabling; adenocarcinoma of the prostate, 
rated as 40 percent disabling; right and left lower extremity 
neuropathy, rated as 10 percent disabling per extremity; 
tinnitus, rated as 10 percent disabling; Type-II diabetes 
mellitus, rated as 10 percent disabling; coronary artery 
disease, rated as 10 percent disabling; defective hearing, 
rated as noncompensable; and erectile dysfunction associated 
with adenocarcinoma of the prostate, rated as noncompensable.  
By a rating decision dated in May 2002, the Veteran was 
awarded a total rating for compensation purposes based on 
individual unemployability (TDIU), effective from July 1, 
1999 to October 12, 1999.  A combined disability evaluation 
of 100 percent was assigned from October 12, 1999.  

According to his amended death certificate, issued in 
September 2008, the Veteran died on August [redacted], 2007, due to 
(Part 1) spontaneous parenchymal hemorrhage as a consequence 
of natural causes, and (Part 2) that the Veteran was on 
Coumadin therapy for anti-coagulation.

Based on the relevant evidence of record, the Board finds 
that the preponderance of this evidence is against the claim 
for service connection for the cause of the Veteran's death.  

The medical evidence of record indicates that the Veteran's 
spontaneous parenchymal hemorrhage was first manifested many 
years after his service in the military ended.  See Savage, 
supra (requiring medical evidence of chronicity and 
continuity of symptomatology after service).  In this regard, 
the Board points out that the Veteran's parenchymal 
hemorrhage occurred in 2007, approximately 35 years after his 
discharge from service.  

More significantly, there is no clinical medical nexus 
evidence of record relating his parenchymal hemorrhage to the 
Veteran's service in the military, or any service-connected 
disability.  Although the appellant contends that the 
Veteran's service-connected disabilities hastened/accelerated 
his death from parenchymal hemorrhage, due to his service-
connected diabetes mellitus and/or service-connected coronary 
artery disease, she has not provided any medical evidence in 
support of her claim.  The Board notes that VA obtained a 
medical opinion in February 2008, wherein the VA physician 
found that the Veteran's service-connected disabilities did 
not, in any way, cause or contribute to his death from a 
parenchymal hemorrhage.  Specifically, the VA physician 
concluded the Veteran's death from an intracerebral 
hemorrhage, as confirmed by a CT scan, was more likely 
related to the Veteran's nonservice-connected and poorly 
controlled hypertension than any of his service-connected 
disabilities.  The VA physician noted that the Veteran's 
hypertension placed him at risk for such a hemorrhage, and 
that neither his service-connected diabetes mellitus nor 
coronary artery disease was associated with cerebral 
hemorrhages.  The VA physician also noted that the Veteran's 
anticoagulation therapy was not likely to have caused his 
cerebral hemorrhage, but, rather, to have aggravated the 
bleed.  In this regard, the VA physician further opined that 
a review of the Veteran's records did not show that an 
anticoagulant was used to treat a service-connected 
disability.  In summary, the VA physician opined that the 
records do not show that the Veteran's diabetes, coronary 
artery disease, or other service-connected disability, 
caused, contributed to, or lent assistance to his death.  

While the appellant is competent to report her observations, 
the Board does not find that the appellant is competent to 
opine as to an etiological relationship between the Veteran's 
service-connected disabilities and his fatal parenchymal 
hemorrhage.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As such, the probative value of her statements is 
diminished.  

Additionally, the Board points out that Dr. G, in preparing 
and signing the Veteran's death certificate, did not conclude 
that his parenchymal hemorrhage was etiologically related to 
service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  The opinion provided by the VA physician 
has been found to be probative because the physician provided 
a detailed rationale and explanation for the opinion 
provided.  In addition, the VA physician provided a 
comprehensive review of the Veteran's medical records and his 
death certificate; there is no evidence that the appellant 
has the same level of medical expertise.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a layperson is competent to identify the medical condition).   

As noted above, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In such a 
situation, however, it would not generally be reasonable to 
hold that a service-connected disability accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(3), (4).  The tenets of this rule clearly apply in 
the present case.  The Board therefore finds that service 
connection for the cause of death of the Veteran is not 
warranted.  

The Board acknowledges the sincerity of the appellant's 
beliefs that the Veteran's death was somehow attributable to 
his service in the military.  However, there is simply no 
persuasive medical evidence of record supporting this 
allegation.  As a layperson, the appellant simply does not 
have the necessary medical training and/or expertise to make 
this determination, herself.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.

DIC Pursuant to 38 U.S.C.A. § 1318

The Veteran had active military service from June 1946 to 
March 1947, April 1948 to July 1952, October 1953 to October 
1956, and from July 1958 to January 1972.  As previously 
noted, during his lifetime, service connection was 
established for intervertebral disc syndrome of the lumbar 
spine with sciatic neuritis, rated as 60 percent disabling; 
nephropathy associated with Type-II diabetes mellitus, rated 
as 60 percent disabling; adenocarcinoma of the prostate, 
rated as 40 percent disabling; right and left lower extremity 
neuropathy, rated as 10 percent disabling per extremity; 
tinnitus, rated as 10 percent disabling; Type-II diabetes 
mellitus, rated as 10 percent disabling; coronary artery 
disease, rated as 10 percent disabling; defective hearing, 
rated as noncompensable; and erectile dysfunction associated 
with adenocarcinoma of the prostate, rated as noncompensable.  

By a rating decision dated in May 2002, the Veteran was 
awarded a total rating for compensation purposes based on 
individual unemployability (TDIU), effective from July 1, 
1999 to October 12, 1999.  Thereafter, the combined rating 
for the service-connected disabilities was 100 percent from 
October 12, 1999.  The Veteran did not appeal the May 2002 
rating decision.  As such, it is final.  38 U.S.C.A. § 7105 
(West 2002).  

According to his amended death certificate, the Veteran died 
in August 2007 as a result of (Part I) spontaneous 
parenchymal hemorrhage as a consequence of natural causes, 
and (Part II) that the Veteran was on Coumadin therapy for 
anti-coagulation.

Based on the above, it is clear that the Veteran was not 
rated as totally disabling for service-connected disability 
for 10 years prior to his death, or continuously since 
discharge from service and for at least 5 years immediately 
preceding death.  Additionally, the Veteran was not a former 
prisoner of war.  Moreover, the Board points out that VA has 
established that "hypothetical entitlement" is not a viable 
basis for establishing benefits under either 38 U.S.C.A. § 
1311(a)(2) or 38 U.S.C.A. § 1318.  See NOVA II, 314 F.3d 
1379-80.   Furthermore, there has been no allegation of clear 
and unmistakable error in any rating adjudication during the 
Veteran's lifetime.  38 C.F.R. § 3.22(b).  As such, the Board 
finds that the criteria set forth under 38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22 have not been satisfied.  

For these reasons, there is no legal basis for entitlement to 
DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The Board sympathizes with the 
appellant's circumstances, but is obligated to decide cases 
based on the evidence before it.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994) (holding that the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis).


ORDER

The claim for service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


